DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim recites "each of a set of wavelength dependent and layer dependent flexural wave perturbation values" in lines 13-14.  However, it is omitted how layer dependent flexural wave perturbation values are obtained.  Based on the specification, the Examiner believes that the Applicant intended for the limitations in lines 9-14 to read: “for each of the multiple layers, generating a set of wavelength dependent perturbation values based on differences between wavelength-correspondent velocities in the measured flexural wave dispersion curve and the reference flexural wave dispersion curve; and generating a respective sensitivity kernel for each of the multiple layers based on ratios between each respective 
Claims 2-10 depend from claim 1 and incorporate it in its entirety.  They do not remedy the omission discussed above and are therefore rejected for the same reasons.
Claim 3 further recites the limitation "the determined radially shear wave velocity profiles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 further recites the limitation "said determining a set of shear velocities comprises" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes this was intended to refer to the final limitation of claim 1, and should therefore read “said determining a respective shear velocity for each of the multiple layers the 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim recites "each of a set of wavelength dependent and layer dependent flexural wave perturbation values" in lines 16-17.  However, it is omitted how layer dependent flexural wave perturbation values are obtained.  Based on the specification, the Examiner believes that the Applicant intended for the limitations in lines 12-17 to read: “for each of the multiple layers, generating a set of wavelength dependent perturbation values based on differences between wavelength-correspondent velocities in the measured flexural wave dispersion curve and the reference flexural wave dispersion curve; and generating a respective sensitivity kernel for each of the multiple layers based on ratios between each respective 
Claims 12-19 depend from claim 1 and incorporate it in its entirety.  They do not remedy the omission discussed above and are therefore rejected for the same reasons.
Claim 13 further recites the limitation "the determined radially shear wave velocity profiles" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 further recites the limitation "the program code executable by the processor to cause the apparatus to determine a set of shear velocities comprises" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner believes this was intended to refer to the final limitation of claim 11, and should therefore read “the program code executable by the processor to cause the apparatus to determine a respective shear velocity for each of the multiple layers the  the multiple layers”.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim recites "each of a set of wavelength dependent and layer dependent flexural wave perturbation values" in lines 13-14.  However, it is omitted how layer dependent flexural wave perturbation values are obtained.  Based on the specification, the Examiner believes that the Applicant intended for the limitations in lines 9-14 to read: “for each of the multiple layers, generating a set of wavelength dependent perturbation values based on differences between wavelength-correspondent velocities in the measured flexural wave dispersion curve and the reference flexural wave dispersion curve; and generating a respective sensitivity kernel for each of the multiple layers based on ratios between each respective 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha, “Radial Profiling of Formation Shear Velocity from Borehole Flexural Dispersions”, 2001 IEEE Ultrasonics Symposium, 2001.
With respect to claim 1, Sinha discloses generating a measured flexural wave velocity dispersion based on measured flexural wave velocities (Col 2, lines 18-19; Appendix: 7, line 1); determining formation properties including determining a far-field shear velocity based, at least in part, on the measured flexural wave velocity dispersion (Col 2, lines 20-22; Appendix: 5), generating a reference flexural wave velocity dispersion based on the determined formation properties (Col 2, lines 23-24; Appendix: 6); generating a linear approximation model for an alteration zone having multiple layers, said generating a linear approximation model including: generating a set of wavelength dependent perturbation values based on differences between wavelength-correspondent velocities in the measured flexural wave dispersion curve and the reference flexural wave dispersion curve (Col 2, lines 25-27; Appendix: 7-11); and generating a respective sensitivity kernel for each of the multiple layers based on ratios between each of a set of wavelength dependent and layer dependent flexural wave perturbation values and an approximated shear velocity perturbation value (Appendix: 12), processing the linear approximation model to determine a set of shear velocity perturbation values based on the wavelength dependent perturbation values and the sensitivity kernels (Appendix: 16); and determining a respective shear velocity for each of the multiple layers based on the far-field shear velocity and the shear velocity perturbation values (Appendix: 18).
With respect to claim 4, Sinha discloses generating a low-frequency asymptote of the measured flexural wave velocity dispersion and determining the far-field shear velocity as corresponding to an asymptotic limit of the low-frequency asymptotic (Col 4, lines 28-34).
With respect to claim 5, Sinha discloses determining frequency dependent dispersions of the measured flexural wave velocities and the reference flexural wave velocities (Col 8, lines 6-11); and normalizing the frequency dependent dispersions based on a ratio of flexural wave wavelength and a borehole radius value (Col 5, lines 8-12).
With respect to claim 6, Sinha discloses applying a flexural mode perturbation function to the measured flexural wave velocity dispersion and the reference flexural wave velocity dispersion, wherein the flexural mode perturbation function specifies flexural mode perturbation values, m, in accordance with the relation                                 
                                    m
                                    
                                        
                                            η
                                        
                                    
                                    =
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    d
                                                                
                                                            
                                                            -
                                                            
                                                                
                                                                    s
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            s
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            η where sd represents measured flexural wave velocity, s0 represents reference flexural wave velocity, and η represents wavelength normalized by a specified radial distance (Appendix: 11).
With respect to claim 7, Sinha discloses for each of the multiple layers, generating a flexural mode perturbation dispersion as a function of normalized wavelength; and for each of a selected sampling range of normalized wavelength values, computing a sensitivity kernel as the ratio between a flexural mode perturbation value and the approximated shear velocity perturbation value (Appendix: 12).
With respect to claim 8, Sinha discloses determining the set of shear velocity perturbation values as an inversion function of the wavelength dependent perturbation values and the shear velocity sensitivity kernels (Appendix: 16).
With respect to claim 10, Sinha discloses emitting, by a dipole acoustic source within a borehole, acoustic energy into a formation; and measuring, by an acoustic receiver, velocities of flexural waves generated by the acoustic energy (Col 3, lines 24-31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha, “Radial Profiling of Formation Shear Velocity from Borehole Flexural Dispersions”, 2001 IEEE Ultrasonics Symposium, 2001 in view of Tang (8379483).
With respect to claim 11, Sinha teaches generating a measured flexural wave velocity dispersion based on measured flexural wave velocities (Col 2, lines 18-19; Appendix: 7, line 1); determining formation properties including determining a far-field shear velocity based, at least in part, on the measured flexural wave velocity dispersion (Col 2, lines 20-22; Appendix: 5), generating a reference flexural wave velocity dispersion based on the determined formation properties (Col 2, lines 23-24; Appendix: 6); generating a linear approximation model for an alteration zone having multiple layers, said generating a linear approximation model including: generating a set of wavelength dependent perturbation values based on differences between wavelength-correspondent velocities in the measured flexural wave dispersion curve and the reference flexural wave dispersion curve (Col 2, lines 25-27; Appendix: 7-11); and generating a respective sensitivity kernel for each of the multiple layers based on ratios between each of a set of wavelength dependent and layer dependent flexural wave perturbation values and an approximated shear velocity perturbation value (Appendix: 12), processing the linear approximation model to determine a set of shear velocity perturbation values based on the wavelength dependent perturbation values and the sensitivity kernels (Appendix: 16); and determining a respective shear velocity for each of the multiple layers based on the far-field shear velocity and the shear velocity perturbation values (Appendix: 18).  However, it does not teach a processor, and a machine-readable medium having program code executable by the processor to cause the apparatus to perform the method.  
Tang teaches a processor (Col 12, lines 38-39), and a machine-readable medium having program code executable by the processor to cause the apparatus to process borehole data to generate shear velocities from dispersion data (Col 12, lines 40-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sinha to be embodied on the machine-readable medium and run on the processor of Tang since such a modification would have allowed it to be run more quickly and accurately.  
With respect to claim 14, Sinha teaches generating a low-frequency asymptote of the measured flexural wave velocity dispersion and determining the far-field shear velocity as corresponding to an asymptotic limit of the low-frequency asymptotic (Col 4, lines 28-34).
With respect to claim 15, Sinha teaches determining frequency dependent dispersions of the measured flexural wave velocities and the reference flexural wave velocities (Col 8, lines 6-11); and normalizing the frequency dependent dispersions based on a ratio of flexural wave wavelength and a borehole radius value (Col 5, lines 8-12).
With respect to claim 16, Sinha teaches applying a flexural mode perturbation function to the measured flexural wave velocity dispersion and the reference flexural wave velocity dispersion, wherein the flexural mode perturbation function specifies flexural mode perturbation values, m, in accordance with the relation                         
                            m
                            
                                
                                    η
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            s
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            s
                                                        
                                                        
                                                            0
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    s
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                
                            
                        
                    η where sd represents measured flexural wave velocity, s0 represents reference flexural wave velocity, and η represents wavelength normalized by a specified radial distance (Appendix: 11).
With respect to claim 17, Sinha teaches for each of the multiple layers, generating a flexural mode perturbation dispersion as a function of normalized wavelength; and for each of a selected sampling range of normalized wavelength values, computing a sensitivity kernel as the ratio between a flexural mode perturbation value and the approximated shear velocity perturbation value (Appendix: 12).
With respect to claim 18, Sinha teaches determining the set of shear velocity perturbation values as an inversion function of the wavelength dependent perturbation values and the shear velocity sensitivity kernels (Appendix: 16).
With respect to claim 20, Sinha teaches generating a measured flexural wave velocity dispersion based on measured flexural wave velocities (Col 2, lines 18-19; Appendix: 7, line 1); determining formation properties including determining a far-field shear velocity based, at least in part, on the measured flexural wave velocity dispersion (Col 2, lines 20-22; Appendix: 5), generating a reference flexural wave velocity dispersion based on the determined formation properties (Col 2, lines 23-24; Appendix: 6); generating a linear approximation model for an alteration zone having multiple layers, said generating a linear approximation model including: generating a set of wavelength dependent perturbation values based on differences between wavelength-correspondent velocities in the measured flexural wave dispersion curve and the reference flexural wave dispersion curve (Col 2, lines 25-27; Appendix: 7-11); and generating a respective sensitivity kernel for each of the multiple layers based on ratios between each of a set of wavelength dependent and layer dependent flexural wave perturbation values and an approximated shear velocity perturbation value (Appendix: 12), processing the linear approximation model to determine a set of shear velocity perturbation values based on the wavelength dependent perturbation values and the sensitivity kernels (Appendix: 16); and determining a respective shear velocity for each of the multiple layers based on the far-field shear velocity and the shear velocity perturbation values (Appendix: 18).  However, it does not teach one or more non-transitory machine-readable media comprising program code executable by the processor to cause the apparatus to perform the method.  
Tang teaches one or more non-transitory machine-readable media comprising program code executable by the processor to cause the apparatus to process borehole data to generate shear velocities from dispersion data (Col 12, lines 40-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sinha to be embodied on the machine-readable medium of Tang since such a modification would have allowed it to be run more quickly and accurately.  

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645